Citation Nr: 0719398	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Esq.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970, including service in Vietnam.  

The veteran died in September 2000, the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

The appellant testified before the undersigned at an April 
2004 videoconference hearing.  A transcript is of record.

The Board denied the appellant's claim for service connection 
for cause of death in an October 2004 decision. The veteran's 
widow appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court), and, in November 2006 
the Court remanded the Board's October 2004 decision for 
further proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As mentioned in the INTRODUCTION section, in November 2006, 
the Court set aside and remanded the Board's October 2004 
decision for further proceedings.  Specifically, the Court 
ordered the Board to adjudicate the appellant's case anew.  

The veteran stated in a June 2000 statement that he was 
treated for two days at the USN Hospital, Da Nang, Republic 
of Vietnam, in April 1969 during Operation Arizona Territory.  
He reported receiving multiple injections and blood 
transfusions in the field.  The veteran further reported in 
his June 2000 statement, that in September 1969 he again 
received injections and blood transfusions in the field  
prior to his transfer to the above mentioned hospital.  

Further, the appellant's representative submitted a statement 
in February 2007 that the veteran's hospitalization may have 
also occurred at the Naval Support Activity Station Hospital 
and/or the 1st Medical Battalion Hospital.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact National Personnel 
Records Center and request that it provide 
all service medical records, personnel 
records for the period of March through 
May 1969 and August through October 1969.  
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file. The appellant is to be notified in 
writing. Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

2.	After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the appellant 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review. 

3.	If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



